ARNOLD, Judge.
Defendant assigns as error the trial court’s refusal to allow his motion to suppress evidence seized in the Rodeway Inn motel. He argues that his Fourth Amendment rights were violated when police officers conducted a warrantless search of his motel room and that, under G.S. 15A-974, evidence obtained as a result of the search should have been excluded. Since we do not believe the search of defendant’s motel room violated his Fourth Amendment rights, we reject his argument.
*344The Fourth Amendment does not prohibit all searches and seizures but only those which are unreasonable. Elkins v. United States, 364 U.S. 206, 4 L.Ed. 2d 1669, 80 S.Ct. 1437 (1960). Whether a search or seizure is unreasonable is determined upon the facts of each individual case. State v. Reams, 277 N.C. 391, 178 S.E. 2d 65 (1970), cert. denied sub nom. Reams v. North Carolina, 404 U.S. 840, 30 L.Ed. 2d 74, 92 S.Ct. 133 (1971). In the instant case defendant argues the general rule that because the search was warrantless it was per se unreasonable. To that rule, however, there are exceptions. One exception to the rule is a search conducted under exigent circumstances. See e.g. State v. Johnson, 29 N.C. App. 698, 225 S.E. 2d 650 (1976).
From the record, it is clear that exigent circumstances were present on 29 March 1977, when Officer Hensley proceeded to search the motel room without a search warrant. He stated on voir dire that on 29 March 1977, he obtained a warrant to search defendant’s Quality Inn motel room, but when he arrived at Quality Inn defendant had left. Hensley checked with a second informant whose past reliability in supplying correct information had been shown. Based on the information obtained from this informant Officer Hensley and the other officers checked motels until they came to the Rodeway Motel where they spotted several of the cars previously observed at the Quality Inn motel. Fearing that Gene Black, whom they had observed go into a motel room, had seen them, Hensley opted for an immediate warrantless search. We believe that the trial court’s findings of fact clearly show the circumstances which made necessary the immediate search:
“[T]hat at this point Officer Hensley was of the opinion that Black had seen and recognized him and would so advise the persons in the room of his presence; that he also knew at that time that the occupants of Rooms 52 and 53 at the Quality Inn had been advised that he and other officers had been seen in the vicinity of those rooms checking license plates from vehicles; that Officer Hensley, knowing of the type of person that he had observed going and coming from the Quality Court rooms and having knowledge that the parties had moved the previous night, having been told that the persons involved were professional criminals, and fearing that he had been recognized, was of the personal opinion that he *345did not have time to obtain another search warrant, and was of the positive opinion that the person or persons being sought by him would flee ...”
We agree with the trial court’s conclusion that defendant’s constitutional and statutory rights were not violated by the search.
Defendant’s second argument is that the trial court erred in refusing to permit the witnesses for the State to divulge the names of the confidential informants. G.S. 15A-978 on which defendant relies reads in part:
“Motion to suppress evidence in superior court or district court; challenge of probable cause supporting search on grounds of truthfulness; when identity of informant must be disclosed. — (a) A defendant may contest the validity of a search warrant and the admissibility of evidence obtained thereunder by contesting the truthfulness of the testimony showing probable cause for its issuance. The defendant may contest the truthfulness of the testimony by cross-examination or by offering evidence. For the purposes of this section, truthful testimony is testimony which reports in good faith the circumstances relied on to establish probable cause.
(b) In any proceeding on a motion to suppress evidence pursuant to this section in which the truthfulness of the testimony presented to establish probable cause is contested and the testimony includes a report of information furnished by an informant whose identity is not disclosed in the testimony, the defendant is entitled to be informed of the informant’s identity unless:
(1) The evidence sought to be suppressed was seized by authority of a search warrant or incident to an arrest with warrant; or
(2) There is corroboration of the informant’s existence independent of the testimony in question.”
Nowhere in the record of this case has defendant sought to contest the information on which the first warrant was obtained or the information which led police officers to search other motels. *346Furthermore, defendant has failed to show in the record, or to argue in his brief, any prejudicial error to him.
In defendant’s trial, therefore, we find
No error.
Judges Morris and Martin concur.